Title: From Benjamin Franklin to David Hartley, 12 July 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy July 12. 1779.
I am glad to hear that another Cargo of Prisoners are on the Way. I will give Directions to assemble an equal Number immediately at Nantes in order to dispatch the Cartel with all Expedition: And I will direct Mr. Schweighauser to correspond more exactly with the Board, and send Returns of the Prisoners as desired. I shall endeavour to obtain Morlaix for the third & subsequent Cartels, as it seems to be so much desired. I have hinted the Proposition of exchanging French Prisoners at the same Place; but am told that such an Exchange will not be consented to, till the Crews of the two Frigates seized by Admiral Keppel before the War commenced are returned. I will endeavour to obtain the Lists of the Prisoners in Spain, and consider of the most convenient means, of exchanging them, on which you shall hear from me hereafter.
With great & sincere Esteem, I am ever, Dear Sir, Your most obedient & most humble Servant
B Franklin
D. Hartley Esq.
 
Endorsed: DF July 12 1779
